Title: From Thomas Jefferson to Nicholas Lewis, 9 February 1791
From: Jefferson, Thomas
To: Lewis, Nicholas



Dear Sir
Philadelphia Feb. 9. 1791.

I have been so closely engaged ever since the meeting of Congress as never to have had a moment to write to you. I think it might be well to advertize my lands at Elkhill for sale, and therefore inclose you the form of an advertisement, in which you will observe I have omitted the name of the proprietor, which as long as I am in public I would wish to keep out of view in every thing of a private nature. If you think any thing in the advertisement had better be omitted, or any thing else inserted be so good as to make it what you think it should be.
Understanding that tobacco is still low in Virginia, and the price here, for such as mine being from 26/ to 30/ Virginia money I have concluded to try an experiment of bringing part of it here, and if it suits the market the rest may come also. Not being able to wait till the order could go through you, I have written to Mr. Hylton to send me immediately 20. hhds. of it, as they are now in want here, and the river now opening they will soon have their supply. I am in hopes it may come in time to order on the residue, if the experiment succeeds. However I would not have the shipment of the rest to Mr. Maury delayed on that account, as perhaps I may find the bringing it here not to answer. The proceeds of these 20 hhds. shall be immediately remitted to Mr. Lyle or Hanson. Wheat is here at a French crown: tho’ in truth there is little brought to market. I have no doubt it will fall as soon as the farmers come in.
Congress will rise on the 3d. of March. They have passed an excise bill, which, considering the present circumstances of the union, is not without objection, and a bill for establishing a ban[k] to which it is objected that they have transcended their powers. There are certainly persons in all the departments who are for driving too fast. Government being founded on opinion, the opinion of the public, even when it is wrong, ought to be respected to a certain degree. The prudence of the President is an anchor of safety to us.—I recieved Mrs. Lewis’s letter of Jan. 22. and  return her many thanks for it, as well as for her kind attention to my daughter, who expresses great sensibility for her goodness. I am with great esteem Dear Sir Your affectionate friend & servt,

Th: Jefferson


P.S. I must pray you to get the contract with Ronald completely executed, and particularly as to the mortgage of his Bever-dam lands. I observe part of my Cumberland lands advertised for the taxes of 1789. which I mention lest the advertisement should have escaped you.

